                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                    )
                                          )                   Chapter 11
RED REEF ALTERATIVE INVESTMENTS,          )
and EMERGENT CAPITAL, INC.,               )                   Case No. 20-12602 (BLS)
                                          )
                  Debtors.                )                   Jointly Administered
_________________________________________ )
                                          )
In re:                                    )
                                          )
IMPERIAL PREMIUM FINANCE, LLC,            )                   Chapter 11
                                          )
                  Debtor.                 )                   Case No. 20-12694 (BLS)
_________________________________________ )

                             POHL CREDITORS' WITNESS LIST

         ALLAN J. POHL (“Allan”), individually, as Representative of Phyllis Pohl, and as Trustee

of the Phyllis Pohl Irrevocable Trust, and KIMBERLY SHERIS (“Kimberly”) (collectively, “the

Pohls”), creditors and parties in interest this action and by and through their undersigned counsel,

hereby give notice of the witnesses they may call, either in person, via declaration or via deposition

testimony, at the hearing on the Motion to Estimate Pohl Litigation Claims               by Debtors

EMERGENT CAPITAL, INC. (“Emergent”) and IMPERIAL PREMIUM FINANCE, LLC

(“Imperial”) (collectively, “Debtors”):

         1. Allan Pohl
            c/o Jonathan Butler, Esq,
            515 N Flagler Drive – 20th Floor
            West Palm Beach, FL 33401

         2. Kimberly Sheris
            c/o Jonathan Butler, Esq.
            515 N Flagler Drive – 20th Floor
            West Palm Beach, FL 33401

         3. Phyllis Pohl
            c/o Jonathan Butler, Esq.
            515 N Flagler Drive – 20th Floor
            West Palm Beach, FL 33401
      4. Ernest Madera
         501SE 2nd Street #1443
         Fort Lauderdale, FL 33301

      5. Larry Bryan
         11720 NW 9th Street
         Plantation, FL 33325

      6. Salvatore Romano
         18 Division Street, Suite 201
         Saratoga Springs NY 12866

      7. Miriam Martinez, Individually and as Corporate Representative of Debtors
         c/o Debtors’ Counsel

      8. Each witness listed by Debtors on their Witness List

      9. Impeachment witness, if necessary

      10. Rebuttal witnesses, if necessary

      11. Any witness necessary for authentication of any exhibit

      12. All witnesses whose depositions have or will be taken in this proceeding

       The Pohls reserve the right to amend or supplement this Witness List as additional
witnesses are discovered or as justice requires.

Dated: December 16, 2020            THE ROSNER LAW GROUP LLC

                                    /s/ Jason A. Gibson
                                    Frederick B. Rosner (DE 3995)
                                    Jason A. Gibson (DE 6091)
                                    824 Market Street, Suite 810
                                    Wilmington, DE 19801
                                    Telephone: (302) 777-1111
                                    E-mail: gibson@teamrosner.com

                                               -   a n d   –

                                    FOWLER WHITE BURNETT
                                    Eric A. Rosen
                                    Northbridge Center
                                    515 North Flagler Drive, Suite 2100
                                    West Palm Beach, Florida 33401
Telephone: (561) 802-9044
E-mail: ERosen@fowler-white.com
Counsel for Pohl Litigation Claimants
